UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2146



HOWARD MURRAY,

                                              Plaintiff - Appellant,

          versus


METROPOLITAN WASHINGTON AIRPORTS AUTHORITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-1554-A)


Submitted:   March 28, 2000                 Decided:   April 18, 2000


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sol Z. Rosen, Washington, D.C., for Appellant. Morris Kletzkin,
Mark D. Crawford, FRIEDLANDER, MISLER, FRIEDLANDER, SLOAN & HERZ,
Washington, D.C.; Edward S. Faggen, Joseph E. Kalet, METROPOLITAN
WASHINGTON AIRPORTS AUTHORITY, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Howard Murray appeals the district court’s order that granted

summary judgment to his employer, Metropolitan Washington Airports

Authority, in his civil action in which he alleged employment

discrimination based upon race and the court’s subsequent order

that denied his Fed. R. Civ. P. 59 motion.   Finding no reversible

error, we affirm both orders based upon the reasoning of the dis-

trict court. See Murray v. Metropolitan Washington Airports Auth.,

No. CA-98-1554-A (E.D. Va. June 15 & July 29, 1999)*; see also JA

546-61 (district court’s bench ruling).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       Although the court’s orders are stamped “filed” on June 11
and July 28, 1999 respectively, they were entered on the district
court’s docket on June 15 and July 29, which are the effective
dates of the district court’s orders. See Fed. R. Civ. P. 58 and
79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2